Exhibit 10(v)

 

BANK OF AMERICA CORPORATION

 

Plan Amendments

 

WHEREAS, many employees of Bank of America Corporation and its subsidiaries
participate in employee benefit plans that provide (i) retirement and deferred
compensation benefits, (ii) equity incentive compensation and (iii) health,
welfare and severance benefits; and

 

WHEREAS, certain of those plans provide special benefits in the event of a
change in control of the Corporation (including in certain cases accelerated
vesting of benefits), including without limitation the following plans:

 

Bank of America Corporation Key Employee Stock Plan

 

Bank of America Corporation 2003 Key Associate Stock Plan

 

Take Ownership! The BankAmerica Global Associate Stock Option Program

 

Bank of America Corporation 2002 Associates Stock Option Plan

 

The Bank of America Pension Plan

 

Bank of America Pension Restoration Plan

 

Bank of America Corporation and Designated Subsidiaries Supplemental Executive
Retirement Plan

 

Bank of America Corporation and Designated Subsidiaries Supplemental Executive
Retirement Plan for Senior Management Employees

 

Bank of America Corporation and Designated Subsidiaries Deferred Compensation
Plan for Key Employees

 

(collectively, the “Affected Plans”); and

 

WHEREAS, pursuant to the terms and provisions of the Affected Plans, Bank of
America Corporation has reserved the right to amend the Affected Plans in the
manner set forth herein;

 

NOW, THEREFORE, Bank of America Corporation does hereby declare that the
Affected Plans are hereby amended effective as of the date hereof as follows:

 

1.    Effect of FleetBoston Financial Corporation Transaction.    Each Affected
Plan is hereby amended by adding the following sentence as a final section to
the Affected Plan:

 

“Notwithstanding anything contained herein to the contrary, the transactions
between Bank of America Corporation and FleetBoston Financial Corporation
contemplated by that certain Agreement and Plan of Merger dated as of October
27, 2003 between Bank of America Corporation and FleetBoston Financial
Corporation shall not constitute or be deemed to constitute a “Change in
Control” or “Change of Control” (or any similar term) for purposes of this Plan
or for any other purposes.”

 

2.    Continuation of Affected Plans.    Except as expressly or by necessary
implication amended hereby, the Affected Plans shall continue in full force and
effect.

 

IN WITNESS WHEREOF, Bank of America Corporation has caused this instrument to be
executed by its duly authorized officer as of the 27th day of October, 2003.

 

BANK OF AMERICA CORPORATION

By:

 

/s/        J. STEELE ALPHIN        

--------------------------------------------------------------------------------

    J. Steele Alphin, Corporate Personnel Executive

 